Citation Nr: 1302375	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1978 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in New York, New York.  

The case was remanded in October 2011 to obtain the Veteran's current mailing address; notify him of negative responses to requests for medical records; obtain additional treatment records and Social Security Administration (SSA) records; and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the Veteran's current mailing address, the Board observes that the supplemental statement of the case (SSOC) in July 2012 was mailed to the Veteran at his most recent address in Louisiana and was not returned.  However, correspondence sent to the Veteran in August 2012 at the same address was subsequently returned to the Board in September 2012.  There is no indication in the claims file that the Veteran notified VA of a change of address.  


FINDING OF FACT

An acquired psychiatric disorder, to include chronic depression and bipolar disorder, was not present during service, a psychosis was not manifest within a year of separation from service, and a currently acquired diagnosed psychiatric disorder did not develop as a result of any incident during service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include chronic depression and bipolar disorder, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified in a letter dated in April 2008.  A letter dated in October 2011 informed the Veteran of the negative responses received to the RO's requests for medical records.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, SSA records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  In obtaining private treatment records, the Board observes that a May 2011 VA record indicates that the Veteran obtained a prescription from a private psychiatrist; there are no records from a private psychiatrist during this time period.  However, the Veteran did not report that there were pertinent treatment records from that psychiatrist.  Thus, the Board finds that a remand is not necessary as it would cause an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) .

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

The Veteran contends that he has an acquired psychiatric disorder, to include chronic depression and bipolar disorder, that was incurred during his military service.  See, e.g., January 2008 claim.  Specifically, he contends that behavioral issues in service were actually manifestations and symptoms of a psychiatric disorder.  See, e.g., August 2009 substantive appeal.  The Veteran's cumulative statements throughout this appeal show that he asserts that his outspokenness about rules and procedures made him a target towards criticism and threats.  He stated that there were too many people against him so he was unable to work or do anything and felt rejected and isolated.  The Veteran asserts that such contentions are evidenced by notation on his DD Form 214 indicating that he was discharged under honorable conditions due to unsuitability - apathy, defective attitude, or inability to expend effort constructively.

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's current acquired psychiatric disorder became manifest or otherwise originated during his period of service or within one year of service separation or is otherwise related to his military service.

There is no finding that a chronic acquired psychiatric disorder was treated or diagnosed during service.  The Veteran's entrance examination in November 1977 and discharge examination in August 1979 both revealed a clinically normal psychiatric system.  In his August 1979 report of medical examination, he denied symptoms such as frequent trouble sleeping and depression or excessive worry.  He did report nervous trouble of any sort; however, no explanation for such symptoms was provided.  A September 1969 report of mental status evaluation indicated that the Veteran's behavior was normal.  No significant mental illness was found and the Veteran was deemed mentally responsible.  This evaluation fails to show that an acquired psychiatric disorder, to include chronic depression and bipolar disorder, was present at that time.  There is no indication in any of his STRs that he made complaints of symptoms associated with a currently diagnosed acquired psychiatric disorder.  

As noted above, the Veteran asserts that his behavior problems in service were actually symptoms of an acquired psychiatric disorder.  The Veteran's service personnel records show that in a November 1977 character and social adjustment evaluation, he reported smoking marijuana every two weeks.  It was further noted that his mother and father were deceased and his grandmother retained custody of him prior to his enlistment.  An October 1979 discharge review board case report noted that the Veteran received Article 15's prior to joining his unit: in May 1979 for purchasing excess amounts of controlled items in March of that year; in July 1979 for being absent without leave (AWOL) and for purchasing excess amounts of controlled items in May of that year; in August 1979 for being AWOL; and a pending action for a RCP violation in June of that year.  The associated documentation of the aforementioned Article 15s are of poor quality and illegible.  In any event, the Veteran was counseled by both the First Sergeant and his Commander with conduct unsatisfactory and marginal efficiency.  A pre-hearing review noted that there was no information in the Veteran's personnel file upon which to conclude that he had a mental or medical problem during his period of service.  The Veteran's DD Form 214 states that he was discharged under honorable conditions due to unsuitability - apathy, defective attitude, or inability to expend effort constructively.

The Veteran's contemporaneous service records fail to show that the onset of any acquired psychiatric disorder occurred during service.  In finding that the onset of any acquired psychiatric disorder did not occur in service, the Board observes that no medical professional has provided such opinion indicating that the onset of an acquired psychiatric disorder occurred during service.  The Veteran was afforded a VA examination in December 2011.  Following a thorough examination, he was diagnosed with paranoid type schizophrenia; major depression; and schizoid personality disorder.  The examiner opined that "[b]ased on the review of the medical evidence of record, there was no diagnosed psychiatric disorder in the records from active duty service.  It would be a matter of resorting to speculation to try and glean from the records that the Veteran presented with any prodromal signs of any currently diagnosed psychiatric disorder during service."  In the examiner's clinical opinion, based on a review of records dated from July 1978 to October 1979, an opinion could not be made without resort to speculation because of inadequate notations which were not explained, sparse entries, and the fact that the Veteran was not given an exit mental status evaluation to detail any psychiatric disorder.  

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  

Here, the examiner opined that there was no psychiatric disorder diagnosed in service.  Offering an opinion as to whether there were prodromal signs of a current disorder in service would require speculation, but the examiner explained that was because of inadequate notations which were not explained, sparse entries, and the fact that the Veteran was not given an exit mental status evaluation to detail any psychiatric disorder.  Those are variables that cannot be reconciled.  It is clear that the procurable and assembled data was fully considered at that time and a definitive opinion could not be provided. The Board finds the VA opinion, even as it states no conclusion could be reached without resort to speculation, is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009); Jones, 23 Vet. App. at 382.  

The totality of the evidence fails to show that the onset of any current acquired psychiatric disorder occurred during the Veteran's service due to any event, injury, or disease in service.  The pertinent medical evidence of record fails to show any nexus opinions relating the onset of any current acquired psychiatric disorder to the Veteran's military service.  

Initially, as noted in the Board's October 2011 Remand, the evidence of record was unclear as to whether an acquired psychiatric disorder initially manifested prior to service.  August 2003 treatment records show that the Veteran had a past history positive for psychiatric treatment at age 16 following his mother's death when she was allegedly stabbed by her husband.  Also, a June 2007 treatment record reveals that the Veteran had a psychiatric history that began at the age of eight, possibly for significant enuresis that lasted until age 14.  However, the Veteran's entrance examination clearly shows that he had a clinically normal psychiatric system.  Therefore, although the Veteran might have had psychiatric treatment prior to service, clear and unmistakable has not been presented to show that the Veteran had a pre-existing psychiatric disorder when he entered service.  No medical professional has provided any such opinion as to that fact.  

In this regard, the December 2011 examiner was asked to opine as to whether the Veteran had a pre-existing disorder.  The examiner did not provide this specific opinion.  However, since the examiner's opinion shows that there was no diagnosed psychiatric disorder in the records from active duty service, the Board concludes that such opinion encompasses whether a psychiatric disorder was shown on entrance.  In other words, the examiner's opinion lends support to the conclusion that no pre-existing acquired psychiatric disorder was present when the Veteran entered service as his entrance examination is a part of the records from active duty service.  Thus, the Board finds that the presumption of soundness has not been rebutted and the evidence does not support a finding that the Veteran had an acquired psychiatric disorder prior to service.  

There is also no medical evidence of the manifestation of a psychosis within a year of separation of service.  VA treatment records indicated that the earliest presence of any acquired psychiatric disorder was in June 2000 whereby the Veteran was treated for cocaine and alcohol dependence, depression, an anxiety disorder (other), and maladaptive personality traits.  Records dated since June 2000 continue to show treatment for various acquired psychiatric disorders; however, the records fail to show that any medical professional has opined that a psychosis was manifest to a degree of 10 percent or more within one year from the Veteran's discharge from service. 

In reaching this conclusion, the Board acknowledges the Veteran's assertions that he was treated for chronic depression and bipolar disorder as early as January 1980 at a private facility and at VA facilities as early as 1984.  However, correspondence received from such facilities indicated that no records were found for such times or may have been destroyed in accordance with state law.  The Veteran was notified that such records could not be obtained and did not submit any copies of such records that he might have.  

The pertinent medical evidence that has been presented includes numerous records showing current diagnoses of acquired psychiatric disorders such as chronic depression, schizophrenia, schizo-affective disorder, anxiety reaction, and bipolar disorder.  However, these records do not contain medical opinions relating any currently diagnosed acquired psychiatric disorder to the Veteran's military service.  The probative medical evidence simply fails to adequately establish any nexus between a current acquired psychiatric disorder, to include chronic depression and bipolar disorder, and the Veteran's period of service.  Without evidence of an in-service event, injury, or disease to the Veteran's psychiatric system or competent evidence of an association between an acquired psychiatric disorder and his active duty, service connection for an acquired psychiatric disorder is not warranted.

The Veteran has expressed his belief that he has an acquired psychiatric disorder, to include chronic depression and bipolar disorder, that is related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. at 492; Jandreau, 492 F.3d at 1372; 38 C.F.R. § 3.159(a)(1).  His own assertions as to etiology have no probative value.

The Board has also considered an October 2009 statement from the Veteran's sister indicating that he was a changed person following service.  This letter indicates that the Veteran wrote to her about experiencing prejudice issues, feelings of racism, and feelings that he might be shot by friendly fire.  She also indicated that the Veteran first attempted suicide in April 1980.  However, the Veteran's sister does not have the specialized education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Id.  Even if the Veteran was "a different person" following service, the fact remains that the pertinent medical evidence of record fails to establish that an acquired psychiatric disorder was incurred during service or that a psychosis was manifested within one year of discharge from service even if the Veteran did attempt suicide in 1980.  

Without evidence of the onset of an acquired psychiatric disorder in service or competent evidence of an association between an acquired psychiatric disorder and the Veteran's active duty, service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include chronic depression and bipolar disorder, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


